El Juez Asociado.Se. Wole,
emitió la opinión del tribunal.
Este es un recurso de apelación contra una sentencia dic-tada por la Corte de Distrito de Guayama en una causa por seducción. El apelante fue condenado a cinco años'de presidio con trabajos forzados. Se alega en la acusación que en los primeros días del mes de noviembre y en el barrio Carite, de Guayama, el acusado Benito Collazo, voluntaria y maliciosa-mente sedujo bajo promesa de matrimonio, a la joven María Hernández, que basta entonces estaba reputada como pura, teniendo con ella contacto carnal.
En 18 de diciembre de 1911, se remitieron los autos a este tribunal, los que contienen una exposición del caso. El Fiscal solicita de este tribunal que no tome en consideración dicha exposición del caso por haber sido suscrita cuatro me-ses y veinte y cuatro días después de dictada la sentencia. Sostiene que la corte abusó de su discreción concediendo una prórroga tan larga, cuando la única razón que se alegó para dicha prórroga fue, en primer término, la de las ocupaciones profesionales del abogado del apelante, y en segundo lugar, las vacaciones de la corte. La alegación en una causa criminal de que las demoras ocurridas habían sido consentidas por el Fiscal de la Corte de Distrito de Guayama, parece ser una contestación suficiente, pero la cuestión tiene otro aspecto.
El fiscal nos cita cuatro casos de California, a saber:
People v. Woppner, 14 Cal., 437; People v. Lee, 14 Cal., 510; People v. Sprague, 53 Cal., 422; Brown v. Prewett, 94 Cal., 502. Los dos primeros casos constituyen autoridad sola-mente para demostrar que el tiempo en que debe aprobarse un pliego de excepciones es una cuestión más bien de carácter *317directorio que mandatorio. En los otros dos casos se resuelve en sustancia que la prórroga que se liace fuera del término fijado en el estatuto es una cuestión discrecional en la corte, no pudiendo ser retirada la negativa de la corte a conceder una prórroga, a menos que resulte que lia habido abuso de dis-creción. No se nos fia citado un solo caso y dudamos que pue-da encontrarse alguno en el que se baya resuelto que el ejer-cicio de tal discreción en favor de un acusado constituye abu-so de discreción. Verdaderamente que en el caso de People v. Sprague, 55 Cal., 424, arriba citado, la corte se expresa co-mo -sigue:
“Cuando los autos están sometidos a nuestra consideración, no investigaremos acerca de los motivos que indujeran al juez a firmar dicho pliego o exposición después de transcurrido el término fijado en el estatuto, sino que debemos presumir que dichos motivos fueron suficientes. ’ ’
Lejos de probar esto que el juez lia cometido una injusti-cia, dudamos que ningún tribunal de apelación puede consi-derar que una corte inferior comete abuso de discreción por-que conceda una prórroga, cualquiera que sea el caso. El abuso de discreción debe ser tal que produzca una injusticia. (Más et al. v. Borinquen Sugar Co., 18 D. P. R., 304.) La corte inferior puede haber tenido conocimiento de los otros motivos que originaron la demora, pero de ningún modo debe consi-derarse como una injusticia la acción tomada por la corte per-mitiendo que se revise el caso de un acusado.
Además, vemos que los autos que consideramos contienen esta exposición. Tampoco se formuló objeción alguna en la corte inferior ni se presentó moción alguna ante este tribunal para que se eliminara dicha exposición. Bajo estas circuns-tancias, y de acuerdo con el precedente establecido en la regla 58, debe de todos modos negarse la solicitud.
Encontramos, sin embargo, prueba suficiente en los méri-tos del caso para sostener la sentencia condenatoria.
*318La denunciante es María Hernández. Su narración es completa y está corroborada por varios testigos en todas las alegaciones esenciales contenidas en la acusación. Los autos no revelan ningún error y debe confirmarse la sentencia.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, del Toro y Aldrey.